The opinion of the court was delivered by
Pitney, Chancellor.
The facts of the ease are sufficiently outlined in the,opinion of the learned vice-chancellor. His findings are, in our judgment, fully sustained by the evidence.
The defendants comprise three classes of persons- — -first, the Glass Bottle Blowers’ Association of the United States and Canada, a. voluntary association, including in its membership nearly all the journeymen green glass bottle blowers of the United States and Canada; secondly, the officers of this association, who, as individuals, are made parties defendant; and thirdly, ninety or more individuals who were formerly in the employ of the complainant corporation at its glass works in Minotola, in this state, and who, on April 9th, 1902, went upon strike.
It is undisputed that in the year 1901 the Glass Bottle Blowers’ Association instituted a boycott of the complainant’s wares in the effort to coerce complainant to conform its business to regulations prescribed by the association. The evidence renders it clear that this boycott was still in force, and was being actively prosecuted by the association down to the time of the strike of *2211903 and thereafter, and, indeed, after the filing of the bill of complaint herein.
Whether the defendant association or its officers directly instigated this strike possibly7' admits of doubt; but it is entirely clear that immediately after the strike began the association, through its executive committee and officers, took charge of it, organized and directed the strikers, and guided them in the subsequent proceedings.
There is abundant evidence that at the time the bill of complaint was filed and thereafter, the association, its officers and the strikers who are joined as défendants, made common cause in a war of subjugation against the complainant corporation. While there are individual defendants who are not shown by the evidence to have been personally implicated in certain of the specific acts of violence and coercion that ensued, they were all acting in concert in the general plan of campaign, and are equally subject to injunction with respect to the unlawful acts that were done and threatened.
The final decree that is now under review awards- an injunction restraining the defendants as follows:
First. From knowingly and intentionally causing or attempting to cause, by threats, offers of money, payments of money, offering to pay expenses, or by inducement or persuasion, any employe of the complainant under contract to render service to it to break such contract by quitting such service.
Second. From personal molestation of persons willing to be employed by complainant with intent to coerce such persons to refrain from entering such employment.
Third. From addressing persons willing to be employed by complainant, against their will, and thereby causing them personal annoyance, with a view to persuade them to refrain from such employment.
Fourth. From loitering or picketing in the streets or on the highways or public places near the premises of complainant with intent to procure the personal molestation and annoyance of persons employed or willing to be employed by complainant, and with a view to cause persons so employed to refrain from such employment.
*222Fifth. From entering the premises of the complainant against its will with intent to interfere with its business.
Sixth. From violence, threats of violence, insults, indecent talk, abusive epithets, annoying language, acts or conduct, practiced upon any persons without their consent, with intent to coerce them to refrain from entering the employment of complainant or to leave its employment.
Seventh. From attempting to cause any persons employed by complainant to leave such employment by intimidating or annoying such employes by annoying language, acts or conduct.
Eighth. From causing persons willing to be employed by complainant to refrain from so doing by annoying language, acts or conduct.
Ninth. From inducing, persuading or causing, or attempting to induce, persuade or cause, the employes of complainant to break their contracts of service with complainant or quit their employment.
Tenth. From threatening to injure the business of any corporation, customer or person dealing or transacting business and willing to deal and transact business with the complainant, by making threats in writing or by words for the purpose of coercing such corporation, customer or person against his or its will so as not to deal with or transact business with the complainant.
Each portion of the injunctive relief thus granted is directed 1 to some manifestation of the strife that was carried on by the combined defendants against the complainant. And in each respect the injunction is justified by the evidence in the case.
The employes of complainant referred to in the decree are those who either refused to join the strike or who entered complainant’s employ after the strike. With respect to these, it will be observed that the defendants are restrained from using coercion, inducements or persuasion to bring about a termination of the employment, whether the employe be under contract of service or not.
With respect to other persons, not as yet employed but willing to take employment under the complainant, the defendants are restrained from interfering to prevent this by coercion or *223personal molestation and annoyance; but are not restrained from using mere persrrasion in such a case.
There is a restraint against picketing designed to molest and annoy persons employed or willing to be employed.
And there is a restraint against the continuance of the boycott.
It is clear beyond dispute that the complainant has suffered grievously in its property and business through the acts of the defendants, whose continuance is thus prohibited. That the injury to the complainant is irreparable by action at law is likewise clear.
If, therefore, the acts themselves are unlawful and violative of the property rights of the complainant, the injunction is proper.
The conduct of defendants in using coercion in some cases and persuasion in others in order to bring about breaches of the contracts of personal service existing between complainant and some of its employes — defendants having, of course, full notice of the existing employment — was unlawful and actionable, upon well-settled principles. 3 Bl. Com. 142; Lumley v. Gye, 2 El. & Bl. 216, 224; Bowen v. Hall, 6 Q. B. Div. 333; Angle v. Chicago, &c., Railway Co., 151 U. S. 1, 13.
And the same is true of'conduct whose object and purpose were to bring about a termination of the relation of master and servant between the complainant and its employes in cases where there was no binding contract of service, but a mere service at will. Noice, Administratrix, v. Brown, 39 N. J. Law (10 Vr.) 569, 572; Brennan v. United Hatters, 73 N. J. Law (44 Vr.) 729, 743.
In Frank & Dugan v. Herold, 63 N. J. Eq. (18 Dick.) 443, 450, Vice-Chancellor Pitney said that to create the relation of master and servant it is not necessary that there should be a contract in writing, or even verbal, between them to work for any particular length of time; .that the relation exists when the one person is willing from day to day to work for another, and that other person desires the labor and makes his business arrangements accordingly.
Whether an action will lie for interference in the relations existing between employer and employe where there is a mere *224service at will, and where the interference is the result of fair competition in the labor market, is a question mooted but not necessary to be decided in the present case. The defendants were not competitors in the labor market. Their interference had for its immediate object the crippling of the complainant’s business. The only semblance of excuse alleged is that defendants desired to bring- about “improved labor conditions” in complainant’s works; but this object did not warrant the resort to unlawful measures.
Reliance is placed by the defendants upon the “Act relative to persons combining and encouraging’other persons to combine.” P. L. 1888 p. 36; Gen. Stat. p. 2344 pl. 23. The enactment is:
“That it shall not be unlawful for any two or more persons to unite, combine or bind themselves by oath, covenant, agreement, alliance or otherwise, to persuade, advise, or encourage, by peaceable means, any person or persons to enter into any combination for or against leaving or entering into the employment of any person, persons or corporation.”
In Mayer v. Journeymen Stonecutters’ Asso., 47 N. J. Eq. (2 Dick.) 519, 531, Vice-Chancellor Green apparently treated this act as legalizing private injuries. And in Cumberland Glass Manufacturing Co. v. Glass Bottle Blowers’ Asso., 59 N. J. Eq. (14 Dick.) 49, 53, Vice-Chancellor Reed construed it as permitting the adoption of peaceable measures for inducing workmen to quit or to refuse to enter an employment. Whatever may have been the purpose of its framer, there are, as we think, constitutional obstacles in the way of giving the act so extensive a force. The rights of enjoying and defending life and liberty, acquiring, possessing and protecting property, and pursuing and obtaining safety and happiness, are declared by our constitution to be unalienable. N. J. Const., art. 1 pl. 1. No act of the legislature is to be construed as infringing upon these rights unless its language plainfy and clearly requires such a construction. If its language so reads, it is to the extent indicated unconstitutional and void. The act of 1883 is, as we think, properly to be treated as merely rendering the combination no longer indictable; in effect, as repealing the rule laid down b3r the supreme court of *225this state in State v. Donaldson, 32 N. J. Law (3 Vr.) 151. It does not legitimize an invasion of private rights nor prevent the party injured from having full redress. Its proper scope is indicated in the opinion of Vice-Chancellor Pitney in Frank & Dugan v. Herold, 63 N. J. Eq. (18 Dick.) 443, 447, 448.
So much of the decree as awards an injunction'to restrain the defendants from using coercive measures to prevent the flow of labor to complainant’s works is likewise proper. In Jersey City Printing Co. v. Cassidy, 63 N. J. Eq. (18 Dick.) 759, 765, Vice-Chancellor Stevenson recognized and enforced the right of an employer to an injunction to prevent undue interference with those who wish to come to him for employment. It is principally upon this ground that injunctions against what is known as picketing have been sustained in this and other jurisdictions.
So much of the decree as is directed against the continuance of the boycott is plainly justified by the evidence, and accords with the law. Barr v. Essex Trades Council, 53 N. J. Eq. (8 Dick.) 101; Martin v. McFall, 65 N. J. Eq. (20 Dick.) 91; Temperton v. Russell (1893), 1 Q. B. Div. 715; Quinn v. Leathem (1901), A. C. 495.
The.decree under review should be affirmed, with costs. .